848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MT. OLIVE BAPTIST CHURCH TRAVEL CLUB, et al., Plaintiffs-Appellees,v.David E. RUSHTON, et al., Defendants,Carnival Cruise Lines, Defendant-Appellee.
No. 87-1234.
United States Court of Appeals, Sixth Circuit.
May 16, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, R. ALLAN EDGAR, District Judge*.

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The court finds that no final order was issued by the district court on all issues as to all the defendants and that there was no 54(b) F.R.C.P. certification.


4
The appeal is, therefore, dismissed for lack of jurisdiction.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation